DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species and sub-species:
Species I: Figure 1, is directed to high bypass gas turbine engine with an after-fan system.
Species II: Figure 8, is directed to low bypass gas turbine engine with an after-fan system.
Subspecies III-V: Each one of Figures 2,  5 and 7, i.e., Figure 2, or 5, or 7 directed to different embodiments of an after-fan system in the high bypass gas turbine engine. 
Subspecies VI-IV: Each one of Figures 9-12, i.e., Figure 9, or 10, or 11, or 12 directed to different embodiments of an after-fan system in the low bypass gas turbine engine.





The species and sub-species are independent or distinct because the claims to the different species and sub-species recite the mutually exclusive characteristics of such species and sub-species.  The various features of the various species and sub-species cannot co-exist in a single embodiment, and the claims to the different species or sub-species recite the mutually exclusive characteristics of such species or sub-species.  In addition, these species and sub-species are not obvious variants of each other based on the current record, see the List of Figures in the Specification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, only one of Species I-II, i.e., Figure 1, or Figure 8. 
If applicant elects Figure 1, then applicant is required to elect a single disclosed Sub-Species III-V, only one of Figure 2 or Figure 5 or Figure 7, consonant with the elected species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If applicant elects Figure 8, then applicant is required to elect a single disclosed Sub-Species VI-IV, only one of Figure 9 or Figure 10 or Figure 11 or Figure 12, consonant with the elected species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 










Currently, it is believed that no Figure is generic to all the species and sub-species.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because species and sub-species have substantially divergent structure and would require a materially diverging search creating a serious burden on the Examiner. See MPEP § 808.02C.
Species I-II would require a search with a unique text search for each species I-II because each species requires a different arrangement and location for the after-fan system.  For example, one search would require a text search for arrangement of the fan-after system to be located between the fan and the low pressure compressor. Another search would require a text search for arrangement of the fan-after system to be located downstream of the low pressure compressor.  
In addition, Sub-species III-V and VI-IV would require a search with a unique text search for each sub-species because each sub-species requires arrangement of the fan-after system.  For example, sub-species V search would require a text search for a full span after-fan system without a splitter in a high bypass gas turbine engine.  Sub-species VII search would require a text search for a full span after-fan system without a splitter in a low bypass gas turbine engine.  Sub-species IV search would require a text search for an after-fan system with a splitter and a short-span after fan in a high bypass gas turbine engine.  Additionally, Sub-species VI, would require a text search for an after-fan system with a splitter and a short-span after fan in a low bypass gas turbine engine.
Furthermore, finding prior art that covers one species and sub-species would not cover the other species and sub-species and would require additional search for the other species and sub-species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species and sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species and sub-species requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the species and sub-species, or groupings of patentably indistinct species and sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species and sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species and sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. David Wisz on February 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741